                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 35: True and correct copy of a document produced by Defendant in this
                action bearing the Bates Number AG0021 (Ex. 32 to Declaration of D. Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 30-17 Filed 07/17/20 Page 1 of 2
Matthew Bradley - Matthew Bradley                                                                                                                 8/26/19, 12)51 PM



     Search                                                                                                 Dan   Home    Create




                                     Matthew Bradley                                                              Friend Requests                            See All
                                     April 20, 2018 ·                                                                      Virginia Zeani
                                                                                                                             Confirm     Delete
                                     Aunty Acid                                           Like Page
                                     April 10, 2018 ·
                                                                                                                           Mary Anne Keeley Grace
                                We think you'll find these punderful.                                                      Jacquelyn Cohen is a mutual friend.
                                                                                                                             Confirm     Delete

                                                                                                                           Jordan Marsh
                                                                                                                           28 mutual friends
                                                                                                                             Confirm     Delete



                                                                                                                  English (US) · Español ·
                                                                                                                  Português (Brasil) · Français (France) ·
                                                                                                                  Deutsch

                                                                                                                  Privacy · Terms · Advertising · Ad Choices     ·
                                                                                                                  Cookies · More
                                                                                                                  Facebook © 2019

                                WWW.TREND-CHASER.COM
                                The Most Clever Puns The Internet Has To Offer
                                We think you'll find these punderful.

                                    6                                                         4 Comments


                                            Like                 Comment                     Share


                                     Matthew Bradley Hey, I'm famous! My picture made the list of
                                     the most clever puns on the internet! Woo hoo!
                                                                                                        2
                                     Like · Reply · 1y


                                     Matthew Bradley Thanks Luke Thompson for letting me know.
                                                                                                    1
                                     Like · Reply · 1y


                                     Matthew Bradley About my picture: "The person who came up
                                     with this one definitely leveled up in the pun game."
                                                                                                        3
                                     Like · Reply · 1y


                                     Diane Schultz Hosier As soon as I saw it, I said Matthew Bradley
                                        !
                                                                                                        1
                                     Like · Reply · 1y

                                        Write a comment...


                                                                                                                              Chat




https://www.facebook.com/matthew.bradley.98434/posts/10156244081632068?__tn__=-R                                                                         Page 1 of 1

                         Case 5:19-cv-00249-FL Document 30-17 Filed 07/17/20 Page 2 of 2
                                                    AG0021
